VOYA LETTERHEAD LAW / PRODUCT FILING UNIT ONE ORANGE WAY, C2N WINDSOR, CT 06095-4774 J. NEIL MCMURDIE SENIOR COUNSEL PHONE: (860) 580-2824 | EMAIL: NEIL.MCMURDIE@VOYA.COM May 6, 2015 BY EDGARLINK U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: ReliaStar Life Insurance Company Select*Life Variable Account Prospectus Title: FlexDesign ® VUL File Nos.: 333-69431 and 811-04208 Rule 497 (j) Filing Ladies and Gentlemen: On behalf of ReliaStar Life Insurance Company and its Select*Life Variable Account, we hereby certify pursuant to Rule 497(j) of the Securities Act of 1933, as amended, that: · The form of Prospectus, Prospectus Supplement and Statement of Additional Information that would have been filed under Rule 497(c) would not have differed from that contained in the most recent post-effective amendment to the above-referenced Registration Statement; and · The text of the most recent post-effective amendment to the above-referenced Registration Statement was filed electronically by EDGARLink on April 21, 2015. If you have any questions regarding this submission, please call the undersigned at 860-580-2824. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie RETIREMENT | INVESTMENTS | INSURANCE Voya.com Voya Logo
